


Exhibit 10.5

 

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Amendment (this “Amendment”), made as of January 28, 2009, by and among New
York & Company, Inc. (the “Company”), Lerner New York, Inc. (“Lerner”) and
Richard Crystal (“Executive”).

 

R E C I T A L S

 

WHEREAS, Executive is party to that certain Second Amended and Restated
Employment Agreement by and among between the Company, Lerner and Executive
dated August 25, 2004, as amended as of December 20, 2006, May 4, 2007 and
April 10, 2008 (the “Agreement”).

 

WHEREAS, the Company, Lerner and Executive wish to amend the Agreement to
acknowledge certain mutually agreed upon changes to the Agreement, including,
but not limited to, the removal of the evergreen term and the award of the
special signing bonus described below in consideration for Executive agreeing to
be bound by certain restrictive covenants contained in the Agreement after the
end of the employment term.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to the following:

 


1.                                       AMENDMENTS.


 


(A)                                  SECTION 1 SHALL BE AMENDED AND RESTATED IN
IT’S ENTIRETY AS FOLLOWS:


 

“The term of employment under this Agreement shall be for the period commencing
on the date hereof and ending on February 11, 2011 (“Term”).”

 


(B)                                 A NEW SECTION 4(I) SHALL BE ADDED AFTER
SECTION 4(H) AS FOLLOWS:


 

“(i)                               In consideration for Executive agreeing to be
bound by the covenants contained in Section 12 (originally numbered Section 11
and renumbered Section 12 by Amendment No. 1 to this Agreement), Executive shall
be paid a special aggregate bonus of $2,000,000, to be paid in four semi-annual
installments of $444,444.42 each, on June 1, 2009, December 1, 2009, June 1,
2010 and December 1, 2010, and a final payment of $222,222.32 on February 11,
2011 (each a “Payment Date”).  Each such payment is contingent upon Executive’s
continued employment with the Company through such Payment Date.”

 

--------------------------------------------------------------------------------


 


(C)                                  THE FIRST PARAGRAPH OF SECTION 9 SHALL BE
AMENDED TO REMOVE THE PHRASE “IN FORM AND SUBSTANCE SATISFACTORY TO HOLDINGS”
AND REPLACING IT WITH THE PHRASE “IN FORM AND SUBSTANCE SATISFACTORY TO HOLDINGS
AND SUCH RELEASE IS EXECUTED AND IRREVOCABLE WITHIN 60 DAYS OF THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT”.


 


(D)                                 SECTION 9(A) SHALL BE AMENDED TO REMOVE THE
PHRASE “OR GIVES WRITTEN NOTICE NOT TO EXTEND THE TERM”.


 


(E)                                  SECTION 9(B)(I) SHALL BE AMENDED TO REMOVE
THE PHRASE “INCLUDING BY REASON OF HOLDINGS’ WRITTEN NOTICE TO EXECUTIVE OF ITS
DECISION NOT TO EXTEND THE TERM, AS CONTEMPLATED BY SECTION 1, AND”.


 


(F)                                    THE FIRST PARAGRAPH OF
SECTION 9(B)(II) SHALL BE AMENDED TO REMOVE THE PHRASE “INCLUDING BY REASON OF
HOLDINGS’ WRITTEN NOTICE TO EXECUTIVE OF ITS DECISION NOT TO EXTEND THE TERM, AS
CONTEMPLATED IN SECTION 1, BUT ONLY IF AS A RESULT THEREOF, THE TERM WOULD
EXPIRE WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING THE CHANGE OF CONTROL, AND”.


 


(G)                                 SECTION 9(B)(I)(D) (AS REVISED BY AMENDMENT
NO. 3 TO THIS AGREEMENT) SHALL BE AMENDED BY REMOVING THE PHRASE “PAYABLE
SEMI-ANNUALLY IN ACCORDANCE WITH PRIOR PRACTICE” AND REPLACING IT WITH THE
PHRASE “PAYABLE WITHIN 60 DAYS OF THE DATE THAT IS THE LAST DAY OF EACH SUCH
BONUS PERIOD.”


 


(H)                                 SECTION 9(B)(II)(D) SHALL BE AMENDED BY
ADDING TO THE END OF THE FIRST SENTENCE THEREOF THE FOLLOWING PHRASE ““;
PROVIDED THAT IF THE CHANGE OF CONTROL IS NOT ALSO A CHANGE IN CONTROL EVENT
UNDER CODE SECTION 409A, THEN EXECUTIVE SHALL INSTEAD RECEIVE THE SEVERANCE
BENEFITS IN SECTION 9(B)(I)(D) IN ACCORDANCE WITH THE TERMS THEREOF AND ANY
AMOUNTS IN EXCESS THEREOF OTHERWISE DUE UNDER THIS SECTION 9(B)(II)(D) SHALL BE
PAID IN A LUMP SUM WITHIN TEN (10) BUSINESS DAYS AFTER HIS TERMINATION DATE” AND
BY REPLACING THE PHRASE “TOTAL LUMP SUM AMOUNT” WITH THE PHRASE “TOTAL AMOUNT”
EACH TIME IT APPEARS IN THE LAST SENTENCE.


 


(I)                                     SECTION 10 OF THE ORIGINAL AGREEMENT (AS
RENUMBERED TO BE SECTION 11 BY AMENDMENT NO. 1 TO THE AGREEMENT) SHALL BE
AMENDED BY REMOVING THE LAST SENTENCE OF SUCH SECTION AND REPLACING IT WITH THE
FOLLOWING SENTENCES:


 

“The parties agree that any reduction of amounts that Executive receives or is
entitled to receive as provided in this Section 11 shall be reduced in order
beginning with the “parachute payment” with the highest Parachute Payment Ratio
(as defined below).  For “parachute payments” with the same Parachute Payment
Ratio, such “parachute payments” shall be reduced based on the time of payment
of such “parachute payments,” with amounts having later payment dates being
reduced first.  For “parachute payments” with the same Parachute Payment Ratio
and the same time of payment, such “parachute payments” shall be reduced on a
pro rata basis

 

--------------------------------------------------------------------------------


 

(but not below zero) prior to reducing “parachute payments” with a lower
Parachute Payment Ratio.  For purposes hereof, the term “Parachute Payment
Ratio” shall mean a fraction the numerator of which is the value of the
applicable “parachute payment” for purposes of Section 280G of the Code and the
denominator of which is the intrinsic value of such “parachute payment.”

 


(J)                                     SECTION 11(B) AND 11(C) OF THE ORIGINAL
AGREEMENT (AS RENUMBERED TO BE SECTION 12(B) AND 12(C) BY AMENDMENT NO. 1 OF THE
AGREEMENT) ARE HEREBY AMENDED BY REPLACING THE PHRASE “AFTER EXECUTIVE CEASES TO
BE EMPLOYED” WITH THE PHRASE “AFTER EXECUTIVE CEASES TO BE EMPLOYED FOR ANY
REASON”.


 


(K)                                  NEW SECTION 30, ENTITLED “SECTION 409A
COMPLIANCE” IS HEREBY ADDED, WITH THE FOLLOWING SUBSECTIONS TO BE CONTAINED IN
SUCH SECTION:


 

(a)                                  The payment of the Spring Bonus, if any,
shall be paid no later than July 31 immediately following the conclusion of the
Company’s second fiscal quarter and the payment of any bonus relating to a bonus
period ending at the conclusion of the Company’s fiscal year (which concludes
the fourth weekend of January) shall be paid no later than March 31 immediately
following the conclusion of such fiscal year; provided, however, that for
purposes of compliance with Code Section 409A any Bonus that may be payable
pursuant to this Agreement shall under no circumstances be paid later than
March 15th of the calendar year following the calendar year in which the bonus
is no longer subject to a “substantial risk of forfeiture” as such phrase is
defined for purposes of the short term deferral rule under Treas. Reg.
1.409A-1(b)(4) (regarding short-term deferrals).  For purposes of this section,
a right to payment will be treated as having vested when it is no longer subject
to a substantial risk of forfeiture as determined by the Company in its sole
discretion.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

(c)                                  All expenses or other reimbursements under
the Agreement that would constitute nonqualified deferred compensation subject
to Code Section 409A, as determined by the Company in its sole discretion,
(i) shall be paid on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive, (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect Executive’s right to reimbursement of

 

--------------------------------------------------------------------------------


 

any other expenses eligible for reimbursement in any other taxable year, and
(iii) Executive’s right to reimbursement shall not be subject to liquidation in
exchange for any other benefit.

 

(d)                                 For purposes of Code Section 409A,
Executive’s right to receive any installment payment pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.

 

(e)                                  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

(f)                                    Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be subject to offset, counterclaim or recoupment by any other
amount payable to Executive unless otherwise permitted by Code Section 409A.

 

(g)                                 Unless this Agreement provides a specified
and objectively determinable payment schedule to the contrary, to the extent
that any payment of base salary or other compensation is to be paid for a
specified continuing period of time beyond the date of Executive’s termination
of employment in accordance with the Company’s or Holdings’ payroll practices
(or other similar term), the payments of such base salary or other compensation
shall be made in accordance with such payroll practices as in effect on the date
of termination, but in no event less frequently than on a monthly basis.

 


2.                                       AGREEMENT OTHERWISE UNCHANGED.  ALL
OTHER PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


3.                                       GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPALS THEREOF.


 


4.                                       COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS (INCLUDING VIA FACSIMILE OR ELECTRONIC MAIL)
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


5.                                       WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR
ACTION OF ANY PARTY HERETO.

 

*   *   *   *   *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
and year first written above.

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

By:

/s/ Sandra Brooslin Viviano

 

 

 

Sandra Brooslin Viviano

 

Executive Vice President,

 

Human Resources

 

 

 

 

 

LERNER NEW YORK, INC.

 

 

 

By:

/s/ Sandra Brooslin Viviano

 

 

 

Sandra Brooslin Viviano

 

Executive Vice President,

 

Human Resources

 

 

 

 

 

/s/ Richard P. Crystal

 

Richard P. Crystal

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------
